I concur in the result reached by my learned brother in holding that the prisoner should be discharged. There was a complete defect in the proceedings. This authorized the discharge of the prisoner. I do not understand, either under the common law or as modified by the statute, that it is within the province of a court to which application for habeas corpus is addressed, to discuss and direct the course of procedure in regard to an information not before the court, and to suggest what a prosecuting attorney may or may not allege in amending such information to avoid the Statute of Limitations. With this we have no concern and I make these suggestions, not to challenge the correctness of my brother's conclusion, but to point out an irrelevancy to which I do not yield my assent. *Page 547